 

Lease Agreement

 

This Lease Agreement is made as of this 11th day of February, 2015 (the
“Effective Date”) by and between Cachet Financial Solutions Inc., with an office
at 18671 Lake Drive East, Minneapolis, Minnesota 55317 (“Lessee”) and James
Leroy Davis, with its principal place of business located at 6446 Flying Cloud
Drive, Eden Prairie, MN 55344 (“Lessor”) (together “Parties”).

 

WHEREAS, Lessor entered into the Master Equipment Lease with KLC Financial, Inc.
(“KLC”) as set forth in Exhibit A hereto (hereinafter the “Master Equipment
Lease”); and

 

WHEREAS, Lessee desires to the lease from Lessor the Equipment under the Master
Equipment Lease according to the same terms as the Master Equipment Lease; and

 

NOW, THEREFORE, in consideration of the agreements, covenants, undertakings,
representations and conditions as set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1)Lessee agrees to lease from Lessor the equipment under the Master Equipment
Lease on the same terms as Master Equipment Lease.

 

2)The term of this Agreement shall be for the same term as the Master Equipment
Lease.

 

3)The terms of this Agreement shall not affect any of the terms of the Master
Equipment Lease or any other Agreement entered into between Lessor and Lessee.

 

IN WITNESS WHEREOF, the Parties have caused this Lease Agreement to be executed
by its duly authorized representative as of the Effective Date written above.

 



Lessee: Cachet Financial Solutions, Inc   Lessor: James Leroy Davis          
By: /s/ Jeff Mack   By: /s/ James Leroy Davis

 

Jeff Mack   James Leroy Davis (Printed Name)   (Printed Name)      
CEO/President     (Title)   (Title)

 



 

 

 

